Citation Nr: 1127449	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to the Veteran's service connected lower back disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for degenerative joint disease of the left hip. 

4.  Entitlement to a rating in excess of 10 percent for residuals of a meniscectomy of the right knee.

5.  Entitlement to a rating in excess of 10 percent for a lower back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008 and February 2010 rating decisions. 

In a March 2010 letter, the Veteran raised the issues of entitlement to service connection for coronary artery disease and for depression; however, as yet, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In the March 2010 letter the Veteran also indicated that he wished to file a claim for service connection for bilateral radiculopathy in his lower extremities.  It is noted that such a claim had been denied in a February 2010 rating decision; however, the regulations provide that when evaluating a disability of the spine (as is being done in this appeal), both orthopedic and neurologic symptoms should be evaluated.  As such, to the extent that it is determined that the Veteran's service connected lower back disability causes neurologic impairment in his lower extremities, such disability will be contemplated in the rating assigned for his lower back disability.  As such, a separate issue of radiculopathy will not be referred, as to do so would be duplicative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In May 2010, the Veteran requested that VA obtain treatment records from Dr. Chance, who the Veteran explained was his primary care provider from 1990-2005.  The Veteran stated that these records would be useful in adjudicating his claims and he completed a VA form 21-4142 authorizing VA to obtain the records.  The RO sent a letter to Dr. Chance in June 24, 2010 requesting the records; however, the Veteran's claim was certified to the Board less than two weeks later, and it is unclear whether any records were ever obtained from Dr. Chance.  On remand, the RO should ensure that the records from Dr. Chance are obtained to the extent that they are available.  If no records are available, the Veteran should be so informed.

Additionally, it appears that the Veteran's most recent VA orthopedic examinations of his service connected back and knee disabilities were provided in 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  However, in this case, since his last examination the Veteran has received several synvisc injections into his right knee which suggests the possibility that his knee has worsened.  The Veteran's complaints about his back can also be taken as an assertion that his back disability has worsened.  As such, additional orthopedic examinations should be provided.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2010 to the present.

2.  Contact Dr. Chance and request any records that he has of his treatment of the Veteran between 1990-2005.  A negative response should be requested if no records are available.  

If records cannot be obtained from Dr. Chance, the Veteran should be informed of VA's efforts to obtain the records; provided with a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and provided a notice that he is ultimately responsible for providing the evidence. 

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right knee disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's right knee and should fully describe any pain, weakness, excess fatigability, and incoordination present in the knee during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness.  

b)  determine, to the fullest extent possible, the degree of limitation, if any, caused by periods of flare-ups of the right knee.  

c)  determine whether, and to what extent, the Veteran has any lateral instability or recurrent subluxation in his right knee.  

d)  determine whether the Veteran has dislocated semilunar cartilage in his right knee with frequent episodes of locking, pain, and effusion into the joint.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lower back disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's lumbosacral spine and should fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness.  

b)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his back, and if so should indicate the duration (meaning number of weeks) of such treatment. 

c)  determine whether the Veteran's lower back disability has caused muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

d)  determine whether the Veteran has any ankylosis in his spine, and if so, determine whether the ankylosis is favorable or unfavorable.

5.  Then readjudicate all the issues on appeal.  In so doing, take any and all appropriate steps to fulfill the duties to notify and assist unser the VCAA, to include obtaining any additional medical examinations or opinions deemed necessary.  If any of the the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



